Ellsworth, J.
Upon the facts agreed in this motion, we think judgment should be rendered for the defendants. We do not perceive any inconsistency between the law of 1850, essentially changing our system of taxation, and the prior law of 1826, authorizing the laying of taxes on the assessment list last or next to be completed. It is true, the amount of a tax may be quite different, as it is laid on the list made under the law of 1850, or under the law in force in 1849; but this inequality might result from taking one list rather than the other for the basis of the tax, and not from the changes in the law of 1850. The law of 1850 directs how an assessment list shall be made up; and if the provisions of that law have not been followed in making up any list, (after the law had gone into force,) the list would be without law and void, and any tax laid upon it could not be collected. But changing the rule of taxation has nothing to do with the question, on which of the lists, 1849 or 1850, the tax shall be laid. It rests with the legislature alone to direct, on what list a tax shall be laid; and the legislature gives the range of two years, and it might give more: it might direct an assessment list to be made only once in three or *72five years. This latitude may, and, we believe, not unfrequently does, lead to inequality in taxes; but this is the result of the latitude allowed by the law of 1826 rather than anything else. Ever since that statute, and indeed before it, towns could lay a tax two years successively on the same list, while the property taxed had so changed hands that the taxes were actually imposed on persons who had sold their property, and not on those who had bought and enjoyed it. Taxation, at best, is somewhat arbitrary and unequal. But on the whole, it has been thought better to give the range allowed by the law of 1826, than to restrict towns and other quasi corporations to a single list, already made, or to be made. Money is sometimes wanted immediately, so that a tax must be laid on the list last completed to meet the existing emergency, while sometimes delay is practicable; and it is deemed more just and equal to lay the tax on the list next to be completed; as was done, and sanctioned by this court, in Montville v. Haughton, 7 Conn. R. 549. This decision was before the law of 1826.
If the argument of the plaintiff’s counsel is sound, then every modification of the tax law exempting property before taxed, or changing the rates per cent. at which it was taxed, or including property not before taxed, has repealed the statute of 1826; for every modification has changed, to some extent, the relative and actual burden of taxes; but no one has been bold enough to assert such to be the law of the state. The truth is, a statute for making up an assessment list, and a statute giving an election of one of two lists on which to lay a tax, relate to different subjects, and are not incompatible or inconsistent one with the other.
We advise judgment for the defendants.
In this opinion the other judges concurred.
Judgment for defendants.